Citation Nr: 1236942	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  06-09 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating for low back disability, evaluated as 10 percent disabling prior to June 14, 2007, and 20 percent disabling thereafter.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied a rating in excess of 10 percent for service-connected low back disability.  In August 2007, while the appeal to the Board was pending, the RO increased the rating to 20 percent, effective June 14, 2007.  The Veteran continued to disagree with the assigned evaluation(s).  He also challenged the effective date assigned for the 20 percent rating.

In March 2009, the Board denied an increased rating for low back disability before, on, and after June 14, 2007.  The Board also denied an effective date earlier than June 14, 2007, for the award of the 20 percent rating.

The Veteran appealed the Board's March 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court issued a memorandum decision vacating and remanding the Board's decision to the extent that it denied an increased rating for low back disability before, on, and after June 14, 2007.  The matter of the Veteran's entitlement to an effective date earlier than June 14, 2007, for the award of a 20 percent rating for low back disability was deemed abandoned.

In November 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After taking further action, the AMC confirmed and continued the prior denial and returned the case to the Board.

In addition to the paper claims file, there is a paperless (Virtual VA) claims file associated with the Veteran's claim.  The Virtual VA file includes additional VA outpatient treatment records, which the Board has reviewed.

For the reasons expressed below, this appeal is again being REMANDED to the RO, via the AMC.  VA will notify the Veteran if further action is required on his part.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


REMAND

When the Court remanded this case to the Board in June 2011, it did so, in large part, to have the Board obtain clarification from an examiner who had performed a VA-authorized (QTC) examination of the Veteran in June 2007.  The Court noted that, in a chart contained in his report, the examiner indicated that the Veteran experienced pain during thoracolumbar flexion at 30 degrees and, below the chart, the examiner stated that pain from repetitive use had a "major functional impact."  However, the examiner then concluded his analysis of the Veteran's spine function by stating that "[t]he above additionally limit the joint function by 0 degrees."

The Court found that the examiner's conclusion appeared inconsistent with his chart and earlier statements, inasmuch as the examiner seemed "to be simultaneously opining that pain is both causing a functional limitation and not generating any functional limitation."  As such, "a fact finder is left to speculate as to the doctor's true conclusion."  Accordingly, the Court directed the Board to seek clarification from the examiner as to whether the appellant's pain caused limitation of motion and, if so, at what measurable degree of motion the limitation occurred.

In November 2011, the Board remanded the case to the RO, via the AMC, for additional development.  The Board requested, among other things, that the claims file be returned to the June 2007 QTC examiner, in part, to clarify his opinion, as required by the Court.  If the examiner was unavailable, the agency of original jurisdiction (AOJ) was to provide the claims file to another physician of suitable background and experience for purposes of obtaining the requested clarification, if possible.

Unfortunately, the record before the Board does not reflect that the development sought has been fully completed.  There is nothing in the record to indicate that any particular effort was made to contact the June 2007 QTC examiner for clarification, as requested.  In addition, although the Veteran was afforded a new examination of his spine in December 2011, and current findings were reported, that examiner did not attempt to clarify, or otherwise comment upon, the portion of the June 2007 QTC report in question.

The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given the Court's holdings on the matter, and the fact that the development sought in this case has not been fully completed, the Board has no choice but to return this case to the AOJ.  38 C.F.R. § 19.9 (2011).

Records of the Veteran's treatment at the VA Medical Center (VAMC) in Hampton, Virginia, were last associated with the Veteran's paperless (Virtual VA) claims file in December 2011.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMC in Hampton, Virginia, since December 2011.  The evidence obtained, if any, should be associated with the paper or electronic claims file.  If no such records are available, the claims file should be annotated to reflect that fact.

2.  Make arrangements to return the claims file to the QTC examiner who examined the Veteran in June 2007.  The QTC examiner should be asked to review the report he prepared in June 2007-including the chart indicating that the Veteran experienced pain during thoracolumbar flexion at 30 degrees, the examiner's statement to the effect that pain from repetitive use had a "major functional impact," and the examiner's further statement that "[t]he above additionally limit the joint function by 0 degrees"-and should be asked to clarify whether, at the time of that examination, pain caused limitation of motion of the Veteran's thoracolumbar spine and, if so, at what measurable degree of motion the limitation occurred.

Efforts to contact the QTC examiner, and to obtain the requested clarification, must be fully documented in the claims file.  If, and only if, the QTC examiner cannot be contacted, or is otherwise unavailable, the claims file should be provided to another physician of suitable background and experience for purposes of obtaining the requested clarification, if possible.  If the alternate physician is unable to provide the requested clarification without resort to speculation, he or she should provide an explanation as to why clarification of the February 2007 report is not feasible.

A complete rationale for all opinions should be provided.

3.  After conducting any additional development deemed necessary, the record on appeal should again be reviewed.  If any benefit sought on appeal remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative and afford them an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

